DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
Claims 1-4, 6, 8-12, 14, 16-24 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended 1/26/2021 in view of Applicant’s remarks filed on the same date. Applicant amended the claims according to Examiner’s recommendations in the previous Non-Final Office action to recite “the traceroute echo packet is an internet control message protocol echo packet, wherein the traceroute echo packet comprises a first timestamp field and a second timestamp field, and wherein the traceroute echo packet comprises a radio access technology field that comprises first information indicative of the defined first radio access technology over which a total latency is measured” and “a first determination that the total latency fails to satisfy a function of the service latency threshold” as claimed.
As indicated in Applicant’s remarks, the cited portions of Beauford (US 20180020324 A1) teaches ¶0091-94 a traceroute operation in LTE to calculate a response time. Le Pallec et al. (“Le Pallec”) (US 20140043992 A1) further teaches the fields of a traceroute packet including a first and second timestamp field as in ¶0134-143, and finally Cui et al. (“Cui”) (US 20150087307 A1) teaches ¶0037 assigning mobile device to a specific RAT, and ¶0044 triggers such as latency exceeding a threshold cause assignment or re-assignment as in ¶0045-46 meaning a currently assigned RAT may have a latency exceeding a threshold. These references fail to teach “the traceroute echo packet is an internet control message protocol echo packet, wherein the traceroute echo packet comprises a first timestamp field and a second timestamp field, and wherein the traceroute echo packet comprises a radio access technology field that comprises first information indicative of the defined first radio access  Itatsu (US 20170332316 A1) see ¶0053 the device determines a switch from WLAN, a first RAT, to LTE-LAA, the second RAT, based on delay times measured using pings ¶0032-36 a channel is selected. The claim teaches ping commands to select a channel for either RAT but does not include the process for determining to switch RATs using a specific type of echo packet as claimed namely “a first timestamp field and a second timestamp field, and wherein the traceroute echo packet comprises a radio access technology field that comprises first information indicative of the defined first radio access technology over which a total latency is measured” and later recited “based on a first determination that the total latency fails to satisfy a function of the service latency threshold, changing from the defined first radio access technology indicated in the first information to a defined second radio access technology for communication with the device” as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY L VOGEL/             Examiner, Art Unit 2478